Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 14, 2020, is
between SIRIUS XM RADIO INC., a Delaware corporation (the “Company”), and
JENNIFER C. WITZ (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of March 5, 2019 (the “Prior Agreement”); and

 

WHEREAS, the Company and the Executive jointly desire to enter into this
Agreement, which shall replace and supersede the Prior Agreement in its entirety
(as of the Effective Date (as defined below)), to reflect the terms and
conditions of the Executive’s continued employment with the Company.

 

In consideration of the mutual covenants and conditions set forth herein, the
Company and the Executive agree as follows:

 

1.         Employment. Subject to the terms and conditions of this Agreement,
the Company hereby employs the Executive, and the Executive hereby agrees to
continue her employment with the Company. This Agreement shall become effective
as of the date on which the Executive assumes the role of Chief Executive
Officer of the Company and Sirius XM Holdings Inc. (“Holdings”), which is
expected to occur on January 1, 2021 (the date the Executive actually assumes
such role, the “Effective Date”). Prior to the Effective Date, the terms of the
Executive’s employment with the Company and Holdings (including any termination
thereof) shall be governed by the terms of the Prior Agreement, and this
Agreement shall not be of any force or effect.

 

2.         Duties and Reporting Relationship. (a) Upon the Effective Date, the
Executive shall be employed as the Chief Executive Officer of both the Company
and Holdings, and shall have the rights, powers, authorities and duties
commensurate with the position of the Chief Executive Officer. The Executive
shall also be appointed to the Board of Directors of Holdings (the “Board”) at
the next regularly scheduled meeting of the Board after the Effective Date.
During the Term (as defined below), the Executive shall, on a full-time basis
and consistent with the needs of the Company and Holdings to achieve the goals
of the Company and Holdings, use her skills and render services to the best of
her ability, and devote all of her working time and efforts, in supervising the
business affairs of the Company and Holdings. In addition, the Executive shall
perform such other activities and duties consistent with her position as the
Board shall from time to time reasonably specify and direct. During the Term,
the Executive shall not perform any consulting services for, or engage in any
other business enterprises with, any third parties without the express written
consent of the Board, other than (i) passive investments, (ii) service as a
director on the board of directors of LendingTree, Inc., or (iii) service on
other boards of directors with the express written consent of the Board.

 

(b)         The Executive shall generally perform her duties and conduct her
business at the principal offices of the Company in New York, New York.

 



(c)         Unless otherwise required by law, administrative regulation or the
listing standards of the exchange on which Holdings’ shares are primarily
traded, the Executive, in her capacity as Chief Executive Officer, shall report
solely and exclusively to the full Board.

 

3.         Term. The term of this Agreement shall commence on the Effective Date
and shall end on December 31, 2023 (the “Term End Date”), unless terminated
earlier pursuant to the provisions of Section 6 or extended in accordance with
Section 6(e)(vi) (as applicable, the “Term”).

 

4.         Compensation. (a) During the Term, the Executive shall be paid an
annual base salary of $1,750,000, which shall be reviewed no less frequently
than annually and shall be subject to increase (but not decrease) from time to
time with approval by the Board or any committee thereof; provided that such
increase shall be no less than 3% for each of the second and third calendar
years during the Term (such amount, as increased, the “Base Salary”). All
amounts paid to the Executive under this Agreement shall be in U.S. dollars. The
Base Salary shall be paid at least monthly and, at the option of the Company,
may be paid more frequently.

 

(b)         On the first business day following the Effective Date on which
Holdings and the Executive are not subject to a blackout restriction, which date
is expected to be the first business day following the filing by Holdings of its
Annual Report on Form 10-K for the year ended December 31, 2020 (such date, as
applicable, the “Grant Date”), the Company shall cause Holdings to grant to the
Executive the following:

 

(i)     an option to purchase shares of Holdings’ common stock, par value $.001
per share (the “Common Stock”), at an exercise price equal to the closing price
of the Common Stock on the Nasdaq Global Select Market on the Grant Date, with
the number of shares of Common Stock subject to such option being that necessary
to cause the Black-Scholes-Merton value of such option on the Grant Date to be
equal to $9,500,000, determined by using inputs consistent with those Holdings
uses for its financial reporting purposes. Such option shall be subject to the
terms and conditions set forth in the Option Agreement attached to this
Agreement as Exhibit A;

 

(ii)     a number of restricted stock units (“RSUs”) equal to $5,000,000,
divided by the closing price of the Common Stock on the Nasdaq Global Select
Market on the Grant Date. Such RSUs shall be subject to the terms and conditions
set forth in the Restricted Stock Unit Agreement attached to this Agreement as
Exhibit B; and

 

(iii)     a number of performance-based restricted stock units (“PRSUs”) equal
to $10,000,000, divided by the closing price of the Common Stock on the Nasdaq
Global Select Market on the Grant Date. Such PRSUs shall be subject to the terms
and conditions set forth in the Performance–Based Restricted Stock Unit
Agreement attached to this Agreement as Exhibit C.

 

(c)         All compensation paid to the Executive hereunder shall be subject to
any payroll and withholding deductions required by applicable law, including, as
and where

2



applicable, federal, New York State and New York City income tax withholding,
federal unemployment tax and social security (FICA).

 

5.         Additional Compensation; Expenses and Benefits. (a) During the Term,
the Company shall reimburse the Executive for all reasonable and necessary
business expenses incurred and advanced by her in carrying out her duties under
this Agreement. Such expenses shall be incurred in accordance with the policies
and procedures established by the Company. The Executive shall present to the
Company an itemized account of all expenses in such form as may be required by
the Company from time to time.

 

(b)         During the Term, the Executive shall be eligible to participate
fully in any other benefit plans, programs, policies and fringe benefits which
may be made available to the executive officers of the Company and/or Holdings
generally, including, without limitation, disability, medical, dental and life
insurance and benefits under the Company’s and/or Holdings’ 401(k) savings plan
and deferred compensation plan.

 

(c)         During the Term, the Executive shall be entitled to participate in
any bonus plans generally offered to executive officers of the Company and/or
Holdings. The Executive’s annual bonus (the “Bonus”), if any, shall be
determined annually by the Board or the compensation committee of the Board (the
“Compensation Committee”). During the Term, the Executive shall have a target
Bonus of 300% of the Base Salary, which shall be subject to increase in the
discretion of the Compensation Committee from time to time. Bonus(es) shall be
subject to the Executive’s individual performance and satisfaction of objectives
established by the Board or the Compensation Committee, and further are subject
to the exercise of discretion by the Compensation Committee. The Executive’s
Bonus for a year, if any, shall be paid in the form of cash and will be paid by
March 15th of the following year.

 

(d)         During the Term, the Company shall provide a car and driver for the
Executive’s use for travel to and from her home to the Company’s offices in New
York, New York, or reimburse the Executive for up to $2,000 per month to cover
the costs of a car and driver or other travel-related expenses (such as parking
if the Executive drives her own car) associated with travel to and from her home
to the Company’s offices in New York, New York (in accordance with Section
5(a)).

 

6.         Termination. The date upon which the Executive’s employment with the
Company under this Agreement is deemed to be terminated in accordance with any
of the provisions of this Section 6 is referred to herein as the “Termination
Date.” With respect to any payment or benefits that would be considered deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and which are payable upon or following a
termination of employment, a termination of employment shall not be deemed to
have occurred unless such termination also constitutes a “separation from
service” within the meaning of Section 409A and the regulations thereunder (a
“Separation from Service”), and notwithstanding anything contained herein to the
contrary, the date on which a Separation from Service takes place shall be the
Termination Date. In the event of the Executive’s death, any amounts owed to the
Executive hereunder shall instead be paid to the Executive’s designated
beneficiary (or, if none, to the Executive’s estate).

3



(a)         The Company has the right and may elect to terminate Executive’s
employment under this Agreement with or without Cause at any time. For purposes
of this Agreement, “Cause” means the occurrence or existence of any of the
following:

 

(i)     (A) a material breach by the Executive of the terms of this Agreement,
(B) a material breach by the Executive of the Executive’s duty not to engage in
any transaction that represents, directly or indirectly, self-dealing with the
Company, Holdings or any of their respective affiliates (which, for purposes
hereof, shall mean any individual, corporation, partnership, association,
limited liability company, trust, estate, or other entity or organization
directly or indirectly controlling, controlled by, or under direct or indirect
common control with the Company and/or Holdings) which has not been approved by
a majority of the disinterested directors of the Board (or the Nominating and
Corporate Governance Committee or Audit Committee thereof), or (C) the
Executive’s violation of the Company’s and/or Holdings’ Code of Ethics, or any
other written Company and/or Holdings policy that is communicated to the
Executive in a similar manner as such policy is communicated to other employees
of the Company and/or Holdings, which is demonstrably and materially injurious
to the Company, Holdings or any of their respective affiliates, if any such
material breach or violation described in clauses (A), (B) or (C), to the extent
curable, remains uncured after fifteen (15) days have elapsed following the date
on which the Company gives the Executive written notice of such material breach
or violation;

 

(ii)     the Executive’s willful act of dishonesty, misappropriation,
embezzlement, intentional fraud, or similar intentional misconduct by the
Executive involving the Company, Holdings or any of their respective affiliates;

 

(iii)     the Executive’s conviction or the plea of nolo contendere or the
equivalent in respect of a felony;

 

(iv)     any damage of a material nature to any property of the Company,
Holdings or any of their respective affiliates caused by the Executive’s willful
misconduct or gross negligence;

 

(v)     the Executive’s repeated nonprescription use of any controlled substance
or the repeated use of alcohol or any other non-controlled substance that, in
the reasonable good faith opinion of the Board, renders the Executive unfit to
serve as an officer of the Company, Holdings or their respective affiliates;

 

(vi)     the Executive’s failure to comply with the Board’s reasonable written
instructions consistent with her position on a material matter within five (5)
days; or

 

(vii)     conduct by the Executive that, in the reasonable good faith written
determination of the Board, manifests the Executive’s lack of fitness to serve
as an officer of the Company, Holdings or their respective affiliates, including
but

4



not limited to a finding by the Board or any judicial or regulatory authority
that the Executive committed acts of unlawful harassment or violated any other
state, federal or local law or ordinance prohibiting discrimination in
employment.

 

(b)         Termination of the Executive for Cause pursuant to Section 6(a)
shall be communicated by a Notice of Termination for Cause. For purposes of this
Agreement, a “Notice of Termination for Cause” shall mean delivery to the
Executive of a copy of a resolution or resolutions duly adopted by the
affirmative vote of not less than two-thirds of the directors (other than the
Executive, if the Executive is then serving on the Board) present (in person or
by teleconference) and voting at a meeting of the Board called and held for that
purpose after fifteen (15) days’ notice to the Executive (which notice the
Company shall use reasonable efforts to confirm that the Executive has actually
received and which notice for purposes of Section 6(a) may be delivered, in
addition to the requirements set forth in Section 17, through the use of
electronic mail) and a reasonable opportunity for the Executive, together with
the Executive’s counsel, to be heard before the Board at such meeting prior to
such vote, finding that in the good faith opinion of the Board, the Executive
was found to have committed the conduct set forth in any of clauses (i) through
(vii) of Section 6(a) and specifying the particulars thereof in reasonable
detail. For purposes of Section 6(a), the Executive’s employment and the Term
shall terminate on the date specified by the Board in the Notice of Termination
for Cause and one (1) day following the receipt by the Executive of a notice of
a termination without Cause.

 

(c)         (i) This Agreement and the Executive’s employment shall terminate
upon the death of the Executive.

 

(ii)         If the Executive is unable to perform the essential duties and
functions of her employment because of a disability, even with a reasonable
accommodation, for one hundred eighty (180) days within any three hundred
sixty-five (365)-day period (“Disability”), the Company shall have the right and
may elect to terminate the services of the Executive by a Notice of Disability
Termination. The Executive shall not be terminated following a Disability except
pursuant to this Section 6(c)(ii). For purposes of this Agreement, a “Notice of
Disability Termination” shall mean a written notice that sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under this Section 6(c)(ii). For
purposes of this Agreement, no such purported termination shall be effective
without such Notice of Disability Termination. The Term of this Agreement and
the Executive’s employment shall terminate on the day such Notice of Disability
Termination is received by the Executive.

 

(d)         The Executive may elect to resign from employment with the Company
and Holdings at any time with or without Good Reason (as defined below). Should
the Executive wish to resign from employment with the Company and Holdings
during the Term for other than Good Reason, the Executive shall give at least
fourteen (14) days’ prior written notice to the Company. The Executive’s
employment and the Term of this Agreement shall terminate on the effective date
of the resignation set forth in the notice of resignation; provided that the
Company may, at its sole discretion, instruct the Executive to perform no more
job responsibilities and cease active employment immediately upon or following
receipt of such notice from the Executive. Further, any resignation by the
Executive of employment with the Company shall be deemed a resignation of
employment with Holdings (and vice versa).

5



(e)         Should the Executive wish to resign from employment with the Company
and Holdings during the Term for Good Reason following the Company’s failure to
cure an applicable event as contemplated below, the Executive shall give at
least seven (7) days’ prior written notice to the Company. The Executive’s
employment and the Term of this Agreement shall terminate on the date specified
in such notice given in accordance with the relevant provision; provided that
the Company may, at its sole discretion, instruct the Executive to cease active
employment and perform no more job duties immediately upon or following receipt
of such notice from the Executive. Further, any resignation by the Executive of
employment with the Company shall be deemed a resignation of employment with
Holdings (and vice versa).

 

For purposes of this Agreement, “Good Reason” shall mean the continuance of any
of the following events (without the Executive’s prior written consent) for a
period of thirty (30) days after delivery to the Company by the Executive of a
written notice within ninety (90) days of the Executive becoming aware of the
initial occurrence of such event, during which thirty (30)-day period of
continuation the Company and Holdings shall be afforded an opportunity to cure
such event (and provided that the Executive’s effective date of resignation for
Good Reason is within one hundred thirty-five (135) days of the Good Reason
event):

 

(i)     any diminution of the Executive’s title or any material diminution in
the Executive’s duties and/or responsibilities or authority, as set forth
herein; or

 

(ii)     the Executive ceasing to report solely and exclusively to the full
Board (unless otherwise required by Section 2(c) or provided by Section 6(h));
or

 

(iii)    any requirement that the Executive report for work to a location more
than twenty-five (25) miles from the Company’s current offices in New York, New
York, for more than thirty (30) days in any calendar year, excluding any
requirement that results from the damage or destruction of such offices as a
result of natural disasters, terrorism, acts of war or acts of God or travel in
the ordinary course of business; or

 

(iv)    any reduction in the Base Salary or target bonus opportunity; or

 

(v)     the Company’s failure to grant the equity awards set forth in Section
4(b) by April 1, 2021, other than as a result of Holdings and the Executive
being subject to a blackout restriction which prevents the issuance of such
equity awards and provided such equity awards are granted on the first business
day following the date that Holdings and the Executive are no longer subject to
such blackout restriction; or

 

(vi)     the Company’s failure to make a bona fide offer in writing to renew
this Agreement, for at least an additional one (1)-year term, on terms and
conditions at least as favorable as those set forth in this Agreement (including
the Base Salary set forth in Section 4(a), but excluding any equity-based

6



compensation set forth in Section 4(b)), at least ninety (90) days prior to (x)
the Term End Date and (y) each subsequent anniversary of the Term End Date on
which this Agreement is otherwise scheduled to expire; provided that (for
purposes of this clause (y) only) this Agreement has been renewed on the Term
End Date or subsequent anniversary thereof on which this Agreement was otherwise
most recently scheduled to expire; or

 

(vii)     any material breach by the Company of this Agreement.

 

(f)     (i)  If the employment of the Executive is terminated by the Company for
Cause, by the Executive other than for Good Reason or due to death or
Disability, the Executive shall, in lieu of any future payments or benefits
under this Agreement, be entitled to (A) any earned but unpaid Base Salary and
any business expenses incurred but not reimbursed, in each case, prior to the
Termination Date and (B) any other vested benefits under any other benefit or
incentive plans or programs (including any equity plans and applicable award
agreements) in accordance with the terms of such plans and programs
(collectively, the “Accrued Payments and Benefits”). In addition to the Accrued
Payments and Benefits, in the event the Executive’s employment is terminated due
to the Executive’s death or Disability, the Executive shall be paid (A) a
pro-rated Bonus for the year in which the termination occurs (based on actual
achievement of applicable performance criteria and based on the number of days
the Executive was employed by the Company as a portion of the applicable
calendar year), payable when annual bonuses are normally paid to other executive
officers of the Company and (B) any earned but unpaid annual bonus with respect
to the year prior to the year of termination, payable when annual bonuses are
normally paid to other executive officers.

 

(ii)  If, during the Term, the employment of the Executive is terminated by the
Company without Cause or if the Executive terminates her employment for Good
Reason, then, subject to Section 6(g), the Executive shall have an absolute and
unconditional right to receive, and the Company shall pay to the Executive
without setoff, counterclaim or other withholding, except as set forth in
Section 4(c), the following:

 

(A) the Accrued Payments and Benefits;

 

(B) (x) a pro-rated Bonus for the year in which the termination occurred (based
on actual achievement of applicable performance criteria, and based on the
number of days the Executive was employed by the Company as a portion of the
applicable calendar year), payable when annual bonuses are normally paid to
other executive officers of the Company and (y) any earned but unpaid annual
bonus with respect to the year prior to the year of termination, payable when
annual bonuses are normally paid to other executive officers;

 

(C) a lump sum amount equal to one and a half (1 ½) times the sum of (x) the
Executive’s annualized Base Salary then in effect and (y) an amount in cash
equal to the greater of (I) the Executive’s target Bonus opportunity for the
year in which the Termination Date occurs or (II) the Bonus last paid (or due
and payable) to the Executive, with such lump sum amount to be paid on the
sixtieth (60th) day following the Termination Date;

7



(D) the continuation for eighteen (18) months, at the Company’s expense (by
direct payment, not reimbursement to the Executive), of substantially similar
medical and dental benefits in a manner that will not be taxable to the
Executive;

 

(E) life insurance benefits on substantially the same terms as provided by the
Company for active employees for twelve (12) months following the Termination
Date; provided that (I) the Company’s cost for such life insurance shall not
exceed twice the amount that the Company would have paid to provide such life
insurance benefit to the Executive if she were an active employee on the
Termination Date, and (II) such life insurance coverage shall cease if the
Executive obtains a life insurance benefit from another employer during the
remainder of such twelve (12)-month period; and

 

(F) if such termination occurs prior to the grant of the equity award set forth
in Section 4(b), $24,500,000 in cash, to be paid in a lump sum on the sixtieth
(60th) day following the Termination Date.

 

(g)         The Company’s obligations under Section 6(f)(ii) shall be
conditioned upon the Executive or the Executive’s representative executing,
delivering, and not revoking during the applicable revocation period a waiver
and release of claims against the Company and Holdings, substantially in the
form attached as Exhibit D (the “Release”), within sixty (60) days following the
Termination Date; provided that the Company’s General Counsel may waive such
requirement in the case of the Executive’s death.

 

(h)         Notwithstanding anything contained in this Agreement, under no
circumstances shall the Company or Holdings be considered to have breached this
Agreement or to have terminated the Executive’s employment with or without
Cause, or shall a Good Reason event be deemed to have occurred, solely as a
result of or in connection with Holdings merging with and/or into, or otherwise
effecting a business combination with, the Company, Liberty Media Corporation,
any Qualified Distribution Transferee (as defined in the Investment Agreement,
dated as of February 17, 2009, between Holdings and Liberty Radio LLC, as
amended) or any of their respective wholly-owned subsidiaries, or any entity
wholly-owned jointly by any of the foregoing; provided, that, if Holdings is not
the publicly traded parent company of the combined enterprises, immediately
following any such merger or business combination, the Executive (i) shall have
retained substantially similar duties and responsibilities with respect to the
business and operations owned and/or operated prior to such transaction by
Holdings and the Company (the “Legacy Business”) (including remaining the Chief
Executive Officer of the subsidiary owning and/or operating the Legacy Business
), (ii) shall report solely and exclusively to the full board of directors of
the new publicly traded parent company of the Legacy Business (the “New Parent
Company”) (unless otherwise required by Section 2(c)) or to the current Chief
Executive Officer of Liberty Media Corporation if he is the Chief Executive
Officer of the New Parent Company, and (iii) shall serve on the board of
directors of the New Parent Company; and provided further that no circumstances
shall have occurred at such time, which would separately constitute a breach of
this Agreement, termination of the Executive’s employment (other than for Cause)
or a Good Reason event. Further, upon the consummation of any such merger or
business combination, New Parent Company shall assume the rights and obligations
of the Company under this Agreement. The assumption of the Executive’s equity

8



awards by any New Parent Company and any related adjustments to such awards
effected pursuant to the terms of the applicable incentive plan and equity award
agreements shall not be a breach of this Agreement.

 

(i)         Notwithstanding any provisions of this Agreement to the contrary, if
the Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company and Holdings) at the time
of her Separation from Service and if any portion of the payments or benefits to
be received by the Executive upon Separation from Service would be considered
deferred compensation under Section 409A (“Nonqualified Deferred Compensation”),
amounts that would otherwise be payable pursuant to this Agreement during the
six (6)-month period immediately following the Executive’s Separation from
Service that constitute Nonqualified Deferred Compensation and benefits that
would otherwise be provided pursuant to this Agreement during the six (6)-month
period immediately following the Executive’s Separation from Service that
constitute Nonqualified Deferred Compensation will instead be paid or made
available on the earlier of (x) the first (1st) business day of the seventh
(7th) month following the date of the Executive’s Separation from Service and
(y) the Executive’s death.

 

(j)         Following the termination of the Executive’s employment for any
reason, the Executive shall resign, as may then be applicable, from the Board,
all fiduciary positions (including, without limitation, as trustee) and all
other offices and positions the Executive holds with the Company, Holdings or
any of their respective affiliates; provided that if the Executive does not
promptly tender her resignation, then the Company will be empowered to remove
the Executive from such offices and positions.

 

(k)         Notwithstanding anything herein to the contrary, in the event the
Company fails to appoint the Executive to the role of Chief Executive Officer of
the Company and Holdings, either upon the retirement of Mr. James E. Meyer or,
if Mr. Meyer does not step down as Chief Executive Officer prior to March 31,
2021, by March 31, 2021, except where such failure occurs as a result of the
Executive’s earlier termination of employment with the Company (i) due to death
or Disability, (ii) by the Company for Cause or (iii) by the Executive without
Good Reason, then the Executive shall have the ability to terminate her
employment with the Company and such termination of employment shall be treated
as a Good Reason termination and the Executive shall have the right to receive
the payments and benefits provided under Section 6(f)(ii) rather than any
payments and benefits under the Prior Agreement. In order for the Executive to
terminate her employment pursuant to this Section 6(k) the Executive must
deliver notice to the Company within ninety (90) days after becoming aware of
the occurrence of such event, the Company shall have a thirty (30) day period in
which to cure and the Executive’s resignation shall be effective no later than
one hundred thirty-five days of the Good Reason event.

 

7.         Nondisclosure of Confidential Information. (a) The Executive
acknowledges that in the course of her employment she will occupy a position of
trust and confidence. The Executive shall not, except in connection with the
performance of her functions in accordance with this Agreement, as required by
applicable law or as required in proceedings to enforce or defend her rights
under this Agreement or any other written agreement between the

9



Executive and the Company and/or Holdings, disclose to others or use, directly
or indirectly, any Confidential Information.

 

(b)         “Confidential Information” shall mean information about the
Company’s and/or Holdings’ (and their respective affiliates’) business and
operations that is not disclosed by the Company and/or Holdings (or their
respective affiliates) for financial reporting purposes and that was learned by
the Executive in the course of her employment by the Company and/or Holdings,
including, without limitation, any business plans, product plans, strategy,
budget information, proprietary knowledge, patents, trade secrets, data,
formulae, sketches, notebooks, blueprints, information and client and customer
lists and all papers and records (including but not limited to computer records)
of the documents containing such Confidential Information, other than
information that is publicly disclosed by the Company and/or Holdings (or their
respective affiliates) in writing or otherwise becomes publicly known other than
as a result of the Executive’s breach of this Section 7. The Executive
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and/or Holdings, and that such information
gives the Company and/or Holdings a competitive advantage. The Executive agrees
to deliver or return to the Company, at the Company’s request at any time or
upon termination or expiration of her employment or as soon as possible
thereafter, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by or on behalf of the Company and/or Holdings or prepared by the
Executive in the course of her employment by the Company and/or Holdings;
provided that the Executive will be able to keep her cell phones, personal
computers, personal contact list and the like so long as any Confidential
Information is removed from such items.

 

(c)         Nothing in this Agreement will preclude, prohibit or restrict the
Executive from (i) communicating with any federal, state or local administrative
or regulatory agency or authority, including but not limited to the Securities
and Exchange Commission (the “SEC”); (ii) participating or cooperating in any
investigation conducted by any governmental agency or authority; or (iii) filing
a charge of discrimination with the United States Equal Employment Opportunity
Commission or any other federal state or local administrative agency or
regulatory authority. Nothing in this Agreement, or any other agreement between
the parties, prohibits or is intended in any manner to prohibit, the Executive
from (A) reporting a possible violation of federal or other applicable law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the SEC, the U.S. Congress, and any governmental
agency Inspector General, or (B) making other disclosures that are protected
under whistleblower provisions of federal law or regulation. This Agreement does
not limit the Executive’s right to receive an award (including, without
limitation, a monetary reward) for information provided to the SEC. The
Executive does not need the prior authorization of anyone at the Company to make
any such reports or disclosures, and the Executive is not required to notify the
Company that the Executive has made such reports or disclosures. Nothing in this
Agreement or any other agreement or policy of the Company is intended to
interfere with or restrain the immunity provided under 18 U.S.C. §1833(b). The
Executive cannot be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made (I) (x) in
confidence to federal, state or local government officials, directly or
indirectly, or to an attorney, and (y) for the purpose of reporting or
investigating a suspected violation of law; (II) in a complaint or other
document filed in a lawsuit or other proceeding, if filed under seal; or (III)
in connection with a lawsuit alleging retaliation for reporting a suspected

10



violation of law, if filed under seal and does not disclose the trade secret,
except pursuant to a court order. The provisions of this Section 7(c) are
intended to comply with all applicable laws. If any laws are adopted, amended or
repealed after the execution of this Agreement, this Agreement shall be deemed
to be amended to reflect the same.

 

(d)         The provisions of this Section 7 shall survive indefinitely. The
Executive’s obligations under this Section 7 and Section 8 following the
Executive’s termination of employment for Good Reason or by the Company without
Cause are expressly conditioned upon, and subject to, the Company’s compliance
with any applicable payment obligations under Section 6.

 

8.         Covenant Not to Compete. During the Executive’s employment with the
Company and during the Restricted Period (as defined below), the Executive shall
not, directly or indirectly, enter into the employment of, render services to,
or acquire any interest whatsoever in (whether for her own account as an
individual proprietor, or as a partner, associate, stockholder, officer,
director, consultant, trustee or otherwise), or otherwise assist, any person or
entity engaged in the distribution, transmission, production or streaming of
radio programming or any activity that directly competes with the business of
the Company, including but not limited to podcasting, telematics and audio
advertising sales and technology (each, a “Competitive Activity”); provided that
nothing in this Agreement shall prevent the purchase or ownership by the
Executive by way of investment of less than five (5) percent of the shares or
equity interest of any corporation or other entity. Without limiting the
generality of the foregoing, the Executive agrees that during the Restricted
Period, the Executive shall not call on or otherwise solicit business or assist
others to solicit business from any of the customers of the Company or its
affiliates as to any product or service that competes with any product or
service provided or marketed by the Company or its affiliates on the date of the
Executive’s termination of employment with the Company during the Term (as such
Term may be extended in accordance with Section 6(e)(vi)) (the “Milestone
Date”); provided, that general solicitations that are not specifically targeted
to current, former or prospective customers of the Company with respect to such
products or services, and which products or services have not been identified by
the Executive using Confidential Information, shall not be deemed to be a breach
of the immediately preceding sentence. The Executive agrees that during the
Restricted Period she will not solicit or assist others to solicit the
employment of or hire any employee of Holdings, the Company, or their
subsidiaries or Liberty Media Corporation without the prior written consent of
the Company. For purposes of this Agreement, the “Restricted Period” shall mean
a period of one (1) year following the Milestone Date; provided, however, that
if (i) the Company has made an offer to renew this Agreement in accordance with
Section 6(e)(vi), (ii) the Executive does not accept such offer, and (iii) the
Executive’s employment terminates at the end of the Term, then there shall be no
Restricted Period and the provisions of this Section 8 shall be of no further
force and effect. For purposes of this Agreement, the term “radio” shall be
defined broadly and shall include any and all forms and mediums of audio
distribution now existing or hereafter developed, including terrestrial radio,
streaming audio services, podcasting and on-demand audio services.

 

9.         Change of Control Provisions. (a) Notwithstanding any other
provisions in this Agreement, in the event that any payment or benefit received
or to be received by the Executive (including but not limited to any payment or
benefit received in connection with a

11



change of control of the Company or Holdings or the termination of the
Executive’s employment, whether pursuant to the terms of this Agreement or any
other plan, program, arrangement or agreement) (all such payments and benefits,
together, the “Total Payments”) would be subject (in whole or part), to any
excise tax imposed under Section 4999 of the Code, or any successor provision
thereto (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, program, arrangement or agreement, the Company will reduce the Total
Payments to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax (but in no event to less than zero); provided that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income and employment taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (ii) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state, municipal and local income
and employment taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).

 

(b)         In the case of a reduction in the Total Payments, the Total Payments
will be reduced in the following order: (i) payments that are payable in cash
that are valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a) will be reduced (if necessary, to zero), with amounts that are payable
last reduced first; (ii) payments and benefits due in respect of any equity
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24), will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24), will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata. Any reductions made pursuant to each
of clauses (i)-(v) above will be made in the following manner: first, a pro-rata
reduction of cash payment and payments and benefits due in respect of any equity
not subject to Section 409A, and second, a pro-rata reduction of cash payments
and payments and benefits due in respect of any equity subject to Section 409A
as deferred compensation.

 

(c)         For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax: (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code will be taken into account; (ii) no portion of
the Total Payments will be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm which was, immediately prior to the change of control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including,
without limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total

12



Payments will be taken into account which, in the opinion of Tax Counsel,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code (including, without limitation, any
portion of such Total Payments equal to the value of the covenant included in
Section 8, as determined by the Auditor or such other accounting, consulting or
valuation firm selected by the Company prior to the change of control and
reasonably acceptable to the Executive), in excess of the “base amount” (as set
forth in Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments will be determined by the
Auditor in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.

 

(d)         At the time that payments are made under this Agreement, the Company
will provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations,
including but not limited to any opinions or other advice the Company or
Holdings received from Tax Counsel, the Auditor, or other advisors or
consultants (and any such opinions or advice which are in writing will be
attached to the statement). If the Executive objects to the Company’s
calculations, the Company will pay to the Executive such portion of the Total
Payments (up to 100% thereof) as the Executive determines is necessary to result
in the proper application of this Section 9. All determinations required by this
Section 9 (or requested by either the Executive or the Company in connection
with this Section 9) will be at the expense of the Company. The fact that the
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 9 will not of itself limit or otherwise
affect any other rights of the Executive under this Agreement.

 

(e)         If the Executive receives reduced payments and benefits by reason of
this Section 9 and it is established pursuant to a determination of a court
which is not subject to review or as to which the time to appeal has expired, or
pursuant to an Internal Revenue Service proceeding, that the Executive could
have received a greater amount without resulting in any Excise Tax, then the
Company shall thereafter pay the Executive the aggregate additional amount which
could have been paid without resulting in any Excise Tax as soon as reasonably
practicable.

 

10.         Remedies. The Executive and the Company agree that damages for
breach of any of the covenants under Sections 7 and 8 will be difficult to
determine and inadequate to remedy the harm which may be caused thereby, and
therefore consent that these covenants may be enforced by temporary or permanent
injunction without the necessity of bond. The Executive believes, as of the date
of this Agreement, that the provisions of this Agreement are reasonable and that
the Executive is capable of gainful employment without breaching this Agreement.
However, should any court or arbitrator decline to enforce any provision of
Section 7 or 8, this Agreement shall, to the extent applicable in the
circumstances before such court or arbitrator, be deemed to be modified to
restrict the Executive’s competition with the Company to the maximum extent of
time, scope and geography which the court or arbitrator shall find enforceable,
and such provisions shall be so enforced.

 

11.         Indemnification. The Company shall indemnify the Executive, both
during and after the Term, to the full extent provided in the Company’s and
Holdings’ respective

13



Certificates of Incorporation and Bylaws and the law of the State of Delaware in
connection with her activities as an officer or director of the Company and
Holdings, provided, that the indemnification required by this Section 11 shall
not be construed to be the exclusive indemnification available to the Executive.
In addition, the Executive shall be covered by the Company’s directors’ and
officers’ liability insurance policy in connection with her activities during
the Term as an officer or director of the Company and Holdings on a basis
generally consistent with other directors and officers of the Company and
Holdings.

 

12.         Entire Agreement. The provisions contained herein constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede any and all prior agreements, understandings and communications
between the parties, oral or written, with respect to such subject matter,
including but not limited to the Prior Agreement, but excluding any equity award
agreements between the Executive and the Company and/or Holdings and the letter
agreement dated as of even date herewith. Nothing herein is intended to
supersede or waive obligations of the Executive to comply with any assignment of
invention provisions applicable to the Executive under the Code of Ethics or any
assignment of invention agreement(s) between the Company and/or Holdings and the
Executive, or to supersede or waive the Executive’s right to unpaid Base Salary
and benefits unconditionally accrued prior to the date hereof under the Prior
Agreement.

 

13.         Modification. Any waiver, alteration, amendment or modification of
any provisions of this Agreement shall not be valid unless in writing and signed
by both the Executive and the Company.

 

14.         Severability. If any provision of this Agreement shall be declared
to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.

 

15.         Assignment. The Executive may not assign any of her rights or
delegate any of her duties hereunder without the prior written consent of the
Company. The Company may not assign any of its rights or delegate any of its
obligations hereunder without the prior written consent of the Executive, except
that any successor to the Company and/or Holdings by merger or purchase of all
or substantially all of the Company’s and/or Holdings’ assets shall assume this
Agreement.

 

16.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the successors in interest of the Executive and the Company.

 

17.         Notices. All notices and other communications required or permitted
hereunder shall be made in writing and shall be deemed effective when delivered
personally or transmitted by facsimile transmission if received at the
recipient’s location during normal business hours and otherwise on the next
business day, one (1) business day after deposit with a nationally recognized
overnight courier (with next day delivery specified) and five (5) days after
mailing by registered or certified mail:

 

if to the Company:

14



Sirius XM Radio Inc.
1221 Avenue of the Americas
35th Floor
New York, New York 10020
Attention: General Counsel
Telecopier: (212) 584-5353

 

if to the Executive:

Address on file at the offices of the Company

 

or to such other person or address as either party shall furnish in writing to
the other party from time to time.

 

18.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

 

19.         Non-Mitigation. The Executive shall not be required to mitigate
damages or seek other employment in order to receive compensation or benefits
under Section 6; nor shall the amount of any benefit or payment provided for
under Section 6 be reduced by any compensation earned by the Executive as the
result of employment by another employer.

 

20.         Arbitration. (a) The Executive and the Company agree that if a
dispute arises concerning or relating to the Executive’s employment with the
Company or Holdings, or the termination of the Executive’s employment, such
dispute shall be submitted to binding arbitration under the rules of the
American Arbitration Association regarding resolution of employment disputes in
effect at the time such dispute arises. The arbitration shall take place in New
York, New York, before a single experienced arbitrator licensed to practice law
in New York and selected in accordance with the American Arbitration Association
rules and procedures. Except as provided below, the Executive and the Company
agree that this arbitration procedure will be the exclusive means of redress for
any disputes relating to or arising from the Executive’s employment with the
Company and/or Holdings or her termination, including but not limited to
disputes over rights provided by federal, state, or local statutes, regulations,
ordinances, and common law, including all laws that prohibit discrimination
based on any protected classification. The parties expressly waive the right to
a jury trial, and agree that the arbitrator’s award shall be final and binding
on both parties, and shall not be appealable. The arbitrator shall have the
discretion to award monetary and other damages, and any other relief that the
arbitrator deems appropriate and is allowed by law. The arbitrator shall also
have the discretion to award the prevailing party reasonable costs and
attorneys’ fees incurred in bringing or defending an action, and shall award
such costs and fees to the Executive in the event the Executive prevails on the
merits of any action brought hereunder.

 

(b)         The Company shall pay the cost of any arbitration proceedings under
this Agreement if the Executive prevails in such arbitration on at least one
substantive issue.

15



(c)         The Company and the Executive agree that the sole dispute that is
excepted from Section 20(a) is an action seeking injunctive relief from a court
of competent jurisdiction regarding enforcement and application of Section 7, 8
or 10, which action may be brought in addition to, or in place of, an
arbitration proceeding in accordance with Section 20(a).

 

21.         Compliance with Section 409A. (a) To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A (it being understood that certain compensation
arrangements under this Agreement are intended not to be subject to Section
409A). This Agreement shall be construed, to the maximum extent permitted, in a
manner to give effect to such intention. Notwithstanding anything in this
Agreement to the contrary, distributions upon termination of the Executive’s
employment that constitute Nonqualified Deferred Compensation may only be made
upon a Separation from Service. Neither the Company nor any of its affiliates
shall have any obligation to indemnify or otherwise hold the Executive harmless
from any or all such taxes, interest or penalties, or liability for any damages
related thereto. The Executive acknowledges that she has been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.

 

(b)         With respect to any amount of expenses eligible for reimbursement
under this Agreement, such expenses will be reimbursed by the Company within
thirty (30) days following the date on which the Company receives the applicable
invoice from the Executive in accordance with the Company’s expense
reimbursement policies, but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the Executive
incurs the related expenses. In no event will the reimbursements or in-kind
benefits to be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
will the Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.

 

(c)         Each payment under this Agreement shall be regarded as a “separate
payment” and not one of a series of payments for purposes of Section 409A.

 

22.         Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.

 

23.         Executive’s Representation. The Executive hereby represents and
warrants to the Company that she is not now under any contractual or other
obligation that is inconsistent with or in conflict with this Agreement or that
would prevent, limit, or impair the Executive’s performance of her obligations
under this Agreement.

 

24.         Survivorship. Upon the expiration or other termination of the Term
of this Agreement or the Executive’s employment with the Company, the respective
rights and obligations of the parties hereto shall survive to the extent
necessary to carry out the intentions of the parties under this Agreement.

 

25.         Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any compensation paid to the Executive pursuant to
this Agreement or any other agreement or arrangement with the Company, Holdings
or any of their respective

16



affiliates, which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company, Holdings or any of their respective affiliates pursuant to, but solely
to the extent required by, any such law, government regulation or stock exchange
listing requirement).

 

26.         Attorneys’ Fees. The Company shall promptly reimburse the Executive
for the reasonable professional fees and expenses incurred by the Executive in
the negotiation and preparation of this Agreement and related agreements;
provided, however, that the amount required to be reimbursed by the Company
shall in no event exceed $25,000.

17



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  SIRIUS XM RADIO INC.         By:  /s/ Patrick L. Donnelly     Patrick L.
Donnelly     Executive Vice President, General Counsel and Secretary          
/s/ Jennifer c. Witz     JENNIFER C. WITZ

18



Exhibit A

 

SIRIUS XM HOLDINGS INC. 2015 LONG-TERM STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

This STOCK OPTION AGREEMENT (this “Agreement”), dated [______] __, 2021,1 is
between SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and
JENNIFER C. WITZ (the “Executive”).

 

1.         Grant of Option; Vesting. (a) Subject to the terms and conditions of
this Agreement, the Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan
(the “Plan”), and the Employment Agreement, dated as of September 14, 2020,
between Sirius XM Radio Inc. (“Sirius XM”) and the Executive (the “Employment
Agreement”), the Company hereby grants to the Executive the right and option
(this “Option”) to purchase ______________________ (_________) shares2 of common
stock, par value $0.001 per share, of the Company (the “Shares”), at a price per
Share of $___ (the “Exercise Price”).3 This Option is not intended to qualify as
an Incentive Stock Option for purposes of Section 422 of the Internal Revenue
Code of 1986, as amended. In the case of any stock split, stock dividend or like
change in the Shares occurring after the date hereof, the number of Shares and
the Exercise Price shall be adjusted as set forth in Section 4(b) of the Plan.

 

(b)         Subject to the terms of this Agreement, this Option shall vest and
become exercisable as follows: this Option shall vest and become exercisable
with respect to [__] Shares on December 31, 2021, [___] Shares on December 31,
2022, and [____] Shares on December 31, 20234, subject to the Executive’s
continued employment with Sirius XM on each of these dates other than as
specifically stated herein.

 

(c)         If the Executive’s employment with Sirius XM terminates for any
reason, this Option, to the extent not then vested, shall immediately terminate
without consideration; provided that if the Executive’s employment with Sirius
XM is terminated (x) due to death or “Disability” (as defined in the Employment
Agreement), (y) by Sirius XM without “Cause” (as defined in the Employment
Agreement), or (z) by the Executive for “Good Reason” (as defined in the
Employment Agreement), the unvested portion of this Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable. The foregoing condition that the Executive be an employee of Sirius
XM shall, in the event of the termination of the Executive’s employment with
Sirius XM due to death or Disability, by Sirius XM without Cause or by the
Executive for Good Reason, be waived by the Company; provided that the Executive
executes a release in accordance with Section 6(g) of the Employment Agreement

 

1 The “Grant Date,” as defined in the Employment Agreement.

2 Number to be computed in accordance with Section 4(b)(i) of the Employment
Agreement.

3 Closing price on the Grant Date.

4 The Option shall vest as follows: $2,500,000, $3,500,000 and $3,500,000 on
each of December 31, 2021, December 31, 2022 and December 31, 2023,
respectively.

19



(except that the Company’s general counsel may waive such requirement in the
case of the Executive’s death).

 

2.         Term. This Option shall terminate on [______] __, 20__ (the “Option
Expiration Date”);5 provided that if:

 

(a)         the Executive’s employment with Sirius XM is terminated due to the
Executive’s death or Disability, by Sirius XM without Cause, or by the Executive
for Good Reason, the Executive may exercise this Option in full until the first
(1st) anniversary of such termination (at which time this Option shall be
cancelled), but not later than the Option Expiration Date;

 

(b)         the Executive’s employment with Sirius XM is terminated for Cause,
this Option shall be cancelled upon the date of such termination; and

 

(c)         the Executive voluntarily terminates her employment with Sirius XM
without Good Reason, the Executive may exercise any vested portion of this
Option until ninety (90) days following the date of such termination (at which
time this Option shall be cancelled), but not later than the Option Expiration
Date.

 

3.         Exercise. Subject to Sections 1 and 2 of this Agreement and the terms
of the Plan, this Option may be exercised, in whole or in part, in accordance
with Section 6 of the Plan.

 

4.         Change of Control. In the event of a Change of Control, this Option
shall be governed by the terms of the Plan; provided that any transactions
between the Company, Sirius XM and/or any of their respective wholly-owned
subsidiaries, on the one hand, and Liberty Media Corporation, any Qualified
Distribution Transferee (as defined in the Investment Agreement, dated as of
February 17, 2009, between the Company and Liberty Radio LLC, as amended) and/or
any of their respective wholly-owned subsidiaries, on the other hand, shall not
constitute a Change of Control under the Plan.

 

5.         Non-transferable. This Option may not be transferred, assigned,
pledged or hypothecated in any manner (whether by operation of law or otherwise)
other than by will or by the applicable laws of descent and distribution, and
shall not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Option or of
any right or privilege conferred hereby shall be null and void. In the event of
the Executive’s death, any amounts owed to the Executive hereunder shall instead
be paid to the Executive’s designated beneficiary (or, if none, to the
Executive’s estate).

 

6.         Withholding. Prior to delivery of the Shares purchased upon exercise
of this Option, the Company shall determine the amount of any United States
federal, state and local income taxes, if any, which are required to be withheld
under applicable law and shall, as a condition of exercise of this Option and
delivery of the Shares purchased upon exercise of this Option, collect from the
Executive the amount of any such tax to the extent not previously

 

5 Tenth anniversary of the Grant Date.

20



withheld. The Executive may satisfy her withholding obligations in the manner
contemplated by Section 16(e) of the Plan.

 

7.         Rights of the Executive. Neither this Option, the execution of this
Agreement nor the exercise of any portion of this Option shall confer upon the
Executive any right to, or guarantee of, continued employment by Sirius XM or
any of its subsidiaries or affiliates, or in any way limit the right of Sirius
XM or any of its subsidiaries or affiliates to terminate employment of the
Executive at any time, subject to the terms of the Employment Agreement or any
other written employment or similar written agreement between or among the
Company, Sirius XM, or any of their respective subsidiaries or affiliates, and
the Executive.

 

8.         Professional Advice. The acceptance and exercise of this Option may
have consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Executive. Accordingly, the
Executive acknowledges that the Executive has been advised to consult her
personal legal and tax advisors in connection with this Agreement and this
Option.

 

9.         Agreement Subject to the Plan. This Option and this Agreement are
subject to the terms and conditions set forth in the Plan, which terms and
conditions are incorporated herein by reference. Capitalized terms used herein
but not defined shall have the meaning set forth in the Plan. The Executive
acknowledges that a copy of the Plan is posted on Sirius XM’s intranet site and
the Executive agrees to review it and comply with its terms. This Agreement, the
Employment Agreement and the Plan constitute the entire understanding between or
among the Company, Sirius XM and the Executive with respect to this Option.

 

10.         Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 20 of the
Employment Agreement.

 

11.         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or when telecopied
(with confirmation of transmission received by the sender), three (3) business
days after being sent by certified mail, postage prepaid, return receipt
requested or one (1) business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice): Company: Sirius XM Holdings Inc., 1221 Avenue of the
Americas, 35th Floor, New York, New York 10020, Attention: General Counsel; and
Executive: Address on file at the office of the Company. Notices sent by email
or other electronic means not specifically authorized by this Agreement shall
not be effective for any purpose of this Agreement.

 

12.         Binding Effect. This Agreement has been duly executed and delivered
by the Company and constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

21



13.         Amendment. The rights of the Executive hereunder may not be impaired
by any amendment, alteration, suspension, discontinuance or termination of the
Plan or this Agreement without the Executive’s consent.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  SIRIUS XM HOLDINGS INC.         By:  Exhibit A     Name:     Title:          
Exhibit A     JENNIFER C. WITZ

22



Exhibit B

 

SIRIUS XM HOLDINGS INC.

2015 LONG-TERM STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated [_____] __,
2021,6 is between SIRIUS XM HOLDINGS INC., a Delaware corporation (the
“Company”), and JENNIFER C. WITZ (the “Executive”).

 

1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the “Plan”), and
the Employment Agreement, dated as of September 14, 2020 , between Sirius XM
Radio Inc. (“Sirius XM”) and the Executive (the “Employment Agreement”), the
Company hereby grants ________________7 restricted share units (“RSUs”) to the
Executive. Each RSU represents the unfunded, unsecured right of the Executive to
receive one share of common stock, par value $.001 per share, of the Company
(each, a “Share”) on the dates specified in this Agreement.

 

2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Executive shall be increased by a number equal
to the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. In the case of any other
change in the Shares occurring after the date hereof, the number of RSUs shall
be adjusted as set forth in Section 4(b) of the Plan.

 

3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been issued.

 

4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of this Agreement or the Plan, (i) on December 31, 2021, the
Company shall issue, or cause there to be transferred, to the Executive [____]
Shares representing an equal number of RSUs granted to the Executive under this
Agreement (as adjusted pursuant to Section 2 above, if applicable), (ii) on
December 31, 2022, the Company shall issue, or cause there to be transferred, to
the Executive [_____] Shares representing an equal number of RSUs granted to the
Executive

 

6 The “Grant Date,” as defined in the Employment Agreement.

7 Number to be determined in accordance with Section 4(b)(ii) of the Employment
Agreement.

23



under this Agreement (as adjusted pursuant to Section 2 above, if applicable),
and (iii) on December 31, 2023, the Company shall issue, or cause there to be
transferred, to the Executive [___] Shares representing an equal number of RSUs
granted to the Executive under this Agreement (as adjusted pursuant to Section 2
above, if applicable)8, in each case if the Executive continues to be employed
by Sirius XM on each of these dates other than as specifically stated herein.

 

(b) If the Executive’s employment with Sirius XM terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Executive’s employment with Sirius XM is terminated due to (x) death or
“Disability” (as defined in the Employment Agreement), (y) by Sirius XM without
“Cause” (as defined in the Employment Agreement), or (z) by the Executive for
“Good Reason” (as defined in the Employment Agreement), the RSUs, to the extent
not previously settled, cancelled or forfeited, shall immediately become vested
and the Company shall issue, or cause there to be transferred, to the Executive
the amount of Shares equal to the number of RSUs granted to the Executive under
this Agreement (to the extent not previously transferred, cancelled or
forfeited), as adjusted pursuant to Section 2 above, if applicable. The
foregoing condition that the Executive be an employee of Sirius XM shall, in the
event of the termination of the Executive’s employment with Sirius XM due to
death or Disability, by Sirius XM without Cause or by the Executive for Good
Reason, be waived by the Company; provided that the Executive executes a release
in accordance with Section 6(g) of the Employment Agreement (except that the
Company’s general counsel may waive such requirement in the case of the
Executive’s death).

 

5. Change of Control. In the event of a Change of Control, the RSUs shall be
governed by the terms of the Plan; provided that any transactions between the
Company, Sirius XM and/or any of their respective wholly-owned subsidiaries, on
the one hand, and Liberty Media Corporation, any Qualified Distribution
Transferee (as defined in the Investment Agreement, dated as of February 17,
2009, between the Company and Liberty Radio LLC, as amended) and/or any of their
respective wholly-owned subsidiaries, on the other hand, shall not constitute a
Change of Control under the Plan.

 

6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void. In the event of the
Executive’s death, any amounts owed to the Executive hereunder shall instead be
paid to the Executive’s designated beneficiary (or, if none, to the Executive’s
estate).

 

7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income taxes, if any, which are required to be withheld under applicable law and
shall, as a condition of delivery of the Shares pursuant to this Agreement,
collect from the Executive the amount of any such tax to the extent not
previously withheld in any manner permitted by the Plan.

 

8 The $5.0 million of RSUs, will vest as follows: $1.0 million on December 31,
2021, $2.0 million on December 31, 2022, and $2.0 million on December 31, 2023.

24



8. Rights of the Executive. Neither this Agreement nor the RSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by Sirius
XM or any of its subsidiaries or affiliates, or in any way limit the right of
Sirius XM or any of its subsidiaries or affiliates to terminate the employment
of the Executive at any time, subject to the terms of the Employment Agreement
or any other written employment or similar written agreement between or among
the Company, Sirius XM, or any of their respective subsidiaries or affiliates,
and the Executive.

 

9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult her personal legal
and tax advisors in connection with this Agreement and the RSUs.

 

10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan. The Executive acknowledges that a
copy of the Plan is posted on Sirius XM’s intranet site and the Executive agrees
to review it and comply with its terms. This Agreement, the Employment Agreement
and the Plan constitute the entire understanding between or among the Company,
Sirius XM and the Executive with respect to the RSUs.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 20 of the
Employment Agreement.

 

12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

Company: Sirius XM Holdings Inc.   1221 Avenue of the Americas   35th Floor  
New York, New York 10020   Attention:  General Counsel     Executive: Address on
file at the office of the Company

25



Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

 

13.         Binding Effect. This Agreement has been duly executed and delivered
by the Company and constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.

 

14.         Amendment. The rights of the Executive hereunder may not be impaired
by any amendment, alteration, suspension, discontinuance or termination of the
Plan or this Agreement without the Executive’s consent.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS XM HOLDINGS INC.

 

By:  Exhibit B   Exhibit B     Name:   JENNIFER C. WITZ     Title:      

26



Exhibit C

 

SIRIUS XM HOLDINGS INC.

2015 LONG-TERM STOCK INCENTIVE PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

This PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated
[______] [__], 2021,9 is between SIRIUS XM HOLDINGS INC., a Delaware corporation
(the “Company”), and JENNIFER C. WITZ (the “Executive”).

 

1. Grant of PRSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the “Plan”), and
the Employment Agreement dated as of September 14, 2020 between Sirius XM Radio
Inc. (“Sirius XM”) and the Executive (the “Employment Agreement”), the Company
hereby grants ________________10 performance-based restricted stock units
(“PRSUs”) to the Executive. Each PRSU represents the unfunded, unsecured right
of the Executive to receive one share of common stock, par value $.001 per
share, of the Company (each, a “Share”) on the date specified in this Agreement.

 

2. Dividends. If on any date while PRSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of PRSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of PRSUs equal to: (a) the product of (x) the
number of PRSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of PRSUs granted to the Executive shall be increased by a number
equal to the product of (1) the aggregate number of PRSUs held by the Executive
on the record date for such dividend, multiplied by (2) the number of Shares
(including any fraction thereof) payable as a dividend on a Share. In the case
of any other change in the Shares occurring after the date hereof, the number of
PRSUs shall be adjusted as set forth in Section 4(b) of the Plan.

 

3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been issued. Once a PRSU vests
and a Share is issued to the Executive pursuant to Section 4, such PRSU is no
longer considered a PRSU for purposes of this Agreement.

 

9 The “Grant Date,” as defined in the Employment Agreement.

10 Number to be determined in accordance with Section 4(b)(iii) of the
Employment Agreement, which represents the target number of PRSUs.

27



4. Issuance of Shares Subject to PRSUs.

 

(a) Performance Metric. All or a portion of the PRSUs shall be eligible to vest
based on the Company’s level of achievement of one or more financial and/or
operating goals or combination of goals (the “Performance Metric Target”) for
the years ending December 31, 2021 and December 31, 2022 (the “Performance
Period”).

 

With respect to the year ending December 31, 2021, the Performance Metric Target
shall be the Company’s level of achievement of free cash flow as set forth in
the budget approved by the Company’s Board of Directors (the “Board”) for the
year ending December 31, 2021 consistent with past practice. Free cash flow
shall be derived from cash flow provided by operating activities, net of
additions to property and equipment, restricted and other investment activity
and the return of capital from investment in unconsolidated entities.

 

With respect to the year ending December 31, 2022, the Performance Metric Target
shall be the Company’s level of achievement of one or more financial and/or
operating goals or combination of goals for such year as set by the Compensation
Committee of the Board, which Performance Metric Target shall be consistent with
the performance metric target set for other executive officers of the Company.
The Performance Metric Target may include, among other things, return on net
assets, return on stockholders’ equity, return on assets, return on capital,
revenue, average revenue per subscriber, total stockholder returns, profit
margin, earnings per share, free cash flow per share, net earnings, operating
earnings, free cash flow, adjusted earnings before interest, taxes, depreciation
and amortization, earnings before interest, taxes, depreciation and
amortization, number of subscribers, growth of subscribers, operating expenses,
capital expenses, subscriber acquisition costs or other metrics provided for
under the Plan approved by the Board or the Compensation Committee thereof for
the year ending December 31, 2022.

 

The Performance Metric Target for each of the years ending December 31, 2021 and
2022 shall be reasonable in light of the Company’s business plan and budget for
the applicable year and other factors affecting the Company’s business taken as
a whole.

 

The Company shall deliver to the Executive on or before March 31, 2021 and March
31, 2022, as applicable, a statement setting forth the applicable Performance
Metric Target for 2021 and 2022 on a cumulative basis, or 2021 and 2022 taken
separately, as applicable.

 

(b) Calculation of Shares to be Issued. Within sixty (60) days following the end
of the Performance Period, the Company shall certify the Company’s level of
achievement of the Performance Metric Target (such actual date of certification,
the “Certification Date”) and determine the number of PRSUs that shall remain
eligible to vest, as set forth below, in accordance with the terms of the Plan
and/or this Agreement (such PRSUs, the “Eligible PRSUs”):

 

(i)     If the Company fails to achieve at least 80% of the Performance Metric
Target, 0% of the PRSUs shall constitute Eligible PRSUs;

28



(ii)     Upon achieving 100% or more of the Performance Metric Target, 100% of
the PRSUs shall constitute Eligible PRSUs; and

 

(iii)     If the Company’s achievement of the Performance Metric Target falls
between 80% and 100% of the Performance Metric Target, the number of PRSUs that
become Eligible PRSUs shall be determined by straight line interpolation between
the thresholds set forth in subsections (i) and (ii) of this Section 4(b).

 

The payout scale set forth above may be modified in order to increase (but not
decrease) the percentage of PRSUs that vest hereunder. Any PRSUs that do not
constitute Eligible PRSUs as of the Certification Date shall be cancelled on the
Certification Date.

 

(c) Issuance of Eligible PRSUs. Subject to earlier issuance pursuant to the
terms of this Agreement or the Plan, on December 31, 2023, the Company shall
issue, or cause there to be transferred, to the Executive an amount of Shares
representing the Eligible PRSUs (as adjusted pursuant to Section 2 above, if
applicable); provided that the Executive continues to be employed by Sirius XM
on December 31, 2023.

 

5. Termination of Employment. (a) If the Executive’s employment with Sirius XM
terminates for any reason, then the PRSUs shall immediately terminate without
consideration; provided that if the Executive’s employment with Sirius XM is
terminated (x) due to death or “Disability” (as defined in the Employment
Agreement), (y) by Sirius XM without “Cause” (as defined in the Employment
Agreement), or (z) by the Executive for “Good Reason” (as defined in the
Employment Agreement) (any such applicable date of termination, the “PRSU
Termination Date”), then the PRSUs shall be treated in the following manner:

 

(i) if the PRSU Termination Date occurs prior to the end of the Performance
Period, or if the PRSU Termination Date occurs prior to the establishment of the
Performance Metric Target for the Performance Period, then the PRSUs granted to
the Executive under this Agreement, to the extent not previously settled,
cancelled or forfeited, shall, subject to Section 5(b), immediately become
vested and the Company shall issue, or cause there to be transferred, to the
Executive the amount of Shares equal to the number of PRSUs granted to the
Executive under this Agreement, notwithstanding Section 4(b), and as adjusted
pursuant to Section 2 above, if applicable; provided, that, if the Performance
Metric Target is based on separate goals for 2021 and 2022 and the PRSU
Termination Date occurs following December 31, 2021 but prior to the end of the
Performance Period, then the PRSUs granted under this Agreement that relate to
the 2021 performance period will vest based on “actual” level of achievement of
the Performance Metric Target established for 2021; and

 

(ii) if the PRSU Termination Date occurs after the Performance Period, all
Eligible PRSUs, to the extent not previously settled, cancelled or forfeited,
shall, subject to Section 5(b), immediately (or, if later, on the Certification
Date) become vested and the Company shall issue, or cause there to be
transferred, to the Executive the amount of Shares equal to the number of
Eligible PRSUs earned pursuant to Section 4(b), as adjusted pursuant to Section
2 above, if applicable.

29



(b) In the event the Executive’s employment with Sirius XM terminates due to
death or Disability, by Sirius XM without Cause or by the Executive for Good
Reason, the condition in Section 4(c) that the Executive be an employee of
Sirius XM shall be waived in order to give effect to the foregoing Section 5(a);
provided that the Executive executes a release in accordance with Section 6(g)
of the Employment Agreement (except that the Company’s general counsel may waive
such requirement in the case of the Executive’s death).

 

6. Change of Control. In the event of a Change of Control, the PRSUs shall be
governed by the terms of the Plan; provided that any transactions between the
Company, Sirius XM and/or any of their respective wholly-owned subsidiaries, on
the one hand, and Liberty Media Corporation, any Qualified Distribution
Transferee (as defined in the Investment Agreement, dated as of February 17,
2009, between the Company and Liberty Radio LLC, as amended) and/or any of their
respective wholly-owned subsidiaries, on the other hand, shall not constitute a
Change of Control under the Plan.

 

7. Non-transferable. The PRSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of PRSUs or of any right or
privilege conferred hereby shall be null and void. In the event of the
Executive’s death, any amounts owed to the Executive hereunder shall instead be
paid to the Executive’s designated beneficiary (or, if none, to the Executive’s
estate).

 

8. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income taxes, if any, which are required to be withheld under applicable law and
shall, as a condition of delivery of the Shares pursuant to this Agreement,
collect from the Executive the amount of any such tax to the extent not
previously withheld in any manner permitted by the Plan.

 

9. Rights of the Executive. Neither this Agreement nor the PRSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by Sirius
XM or any of its subsidiaries or affiliates, or in any way limit the right of
Sirius XM or any of its subsidiaries or affiliates to terminate the employment
of the Executive at any time, subject to the terms of the Employment Agreement,
or any other written employment or similar written agreement between or among
the Company, Sirius XM or any of their subsidiaries or affiliates, and the
Executive.

 

10. Professional Advice. The acceptance of the PRSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult the Executive’s
personal legal and tax advisors in connection with this Agreement and the PRSUs.

 

11. Agreement Subject to the Plan. This Agreement and the PRSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. Capitalized terms used herein but not
otherwise defined shall have the same meaning as in the Plan. The Executive
acknowledges that a copy of the Plan is posted on Sirius XM’s

30



intranet site and the Executive agrees to review it and comply with its terms.
This Agreement, the Employment Agreement and the Plan constitute the entire
understanding between or among the Company, Sirius XM and the Executive with
respect to the PRSUs.

 

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 20 of the
Employment Agreement.

 

13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

Company: Sirius XM Holdings Inc.   1221 Avenue of the Americas   35th Floor  
New York, New York 10020   Attention:  General Counsel     Executive: Address on
file at the office of the Company

 

Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.

 

14. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

15. Amendment. The rights of the Executive hereunder may not be impaired by any
amendment, alteration, suspension, discontinuance or termination of the Plan or
this Agreement without the Executive’s consent.

31



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS XM HOLDINGS INC.

 

By:  Exhibit C   Exhibit C     Dara Altman   JENNIFER C. WITZ     Executive Vice
President and
Chief Administrative Officer      

32



Exhibit D

 

AGREEMENT AND RELEASE

 

This Agreement and Release, dated as of _________, 20__ (this “Agreement”), is
entered into by and between JENNIFER C. WITZ (the “Executive”) and SIRIUS XM
RADIO INC. (the “Company”).

 

The purpose of this Agreement is to completely and finally settle, resolve, and
forever extinguish all obligations, disputes and differences arising out of the
Executive’s employment with and separation from the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Executive and the Company hereby agree as follows:

 

1.         The Executive’s employment with the Company is terminated as of
_____________, 20__ (the “Termination Date”).

 

2.         The Company and the Executive agree that the Executive shall be
provided severance pay and other benefits, less all legally required and
authorized deductions, in accordance with the terms of Section 6(f)(ii) of the
Employment Agreement between the Executive and the Company, dated as of
September 14, 2020 (the “Employment Agreement”) [and shall be provided
accelerated vesting of equity awards in accordance with the equity award
agreements listed on Appendix A11]; provided that no such severance benefits
shall be paid or provided if the Executive revokes this Agreement pursuant to
Section 4 below. The Executive acknowledges and agrees that she is entering into
this Agreement in consideration of such severance benefits and the Company’s
agreements set forth herein. All vacation pay earned and unused as of the
Termination Date will be paid to the Executive to the extent required by law.
Except as set forth above, the Executive will not be eligible for any other
compensation or benefits following the Termination Date other than any vested
accrued benefits under the Company’s compensation and benefit plans, and other
than the rights, if any, granted to the Executive under the terms of any stock
option, restricted stock, performance-based restricted stock or other equity
award agreements or plans and other than rights to indemnification and to
directors’ and officers’ liability insurance under the Employment Agreement, the
Certificates of Incorporation and Bylaws of Holdings and the Company and their
affiliates (or similar constituent documents of affiliates) or the provisions of
Delaware law.

 

3.         The Executive, for herself, and for her heirs, attorneys, agents,
spouse and assigns, hereby waives, releases and forever discharges Sirius XM
Holdings Inc., the Company and their respective parents, subsidiaries, and
affiliated companies and its and their predecessors, successors, and assigns, if
any, as well as all of their officers, directors and employees, stockholders,
agents, servants, representatives, and attorneys, and the predecessors,
successors, heirs and assigns of each of them (collectively “Released Parties”),
from any and all grievances,

 

11 Appendix A to include any equity award agreements that provide for
accelerated vesting and a release requirement.

33



claims, demands, causes of action, obligations, damages and/or liabilities of
any nature whatsoever, whether known or unknown, suspected or claimed, which the
Executive ever had, now has, or claims to have against the Released Parties, by
reason of any act or omission occurring before the Executive’s execution hereof,
including, without limiting the generality of the foregoing, (a) any act, cause,
matter or thing stated, claimed or alleged, or which was or which could have
been alleged in any manner against the Released Parties prior to the execution
of this Agreement and (b) all claims for any payment under the Employment
Agreement; provided that nothing contained in this Agreement shall affect the
Executive’s rights (i) to indemnification from Holdings, the Company or their
affiliates as provided in the Employment Agreement or otherwise; (ii) to
coverage under the insurance policies of Holdings, the Company or their
affiliates covering officers and directors; (iii) to other benefits which by
their express terms extend beyond the Executive’s separation from employment
(including, without limitation, the Executive’s rights under Section 6(f) of the
Employment Agreement); and (iv) under this Agreement, and (c) all claims for
discrimination, harassment and/or retaliation, under Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
New York State Human Rights Law, as amended, as well as any and all claims
arising out of any alleged contract of employment, whether written, oral,
express or implied, or any other federal, state or local civil or human rights
or labor law, ordinances, rules, regulations, guidelines, statutes, common law,
contract or tort law, arising out of or relating to the Executive’s employment
with and/or separation from the Company, including but not limited to the
termination of her employment on the Termination Date, and/or any events
occurring prior to the execution of this Agreement.

 

4.         The Executive specifically waives all rights or claims that she has
or may have under the Age Discrimination In Employment Act of 1967, 29 U.S.C. §§
621-634, as amended (“ADEA”), including, without limitation, those arising out
of or relating to the Executive’s employment with and/or separation from the
Company, the termination of her employment on the Termination Date, and/or any
events occurring prior to the execution of this Agreement. In accordance with
the ADEA, the Company specifically hereby advises the Executive that: (1) she
may and should consult an attorney before signing this Agreement, (2) she has
[twenty-one (21)/forty-five (45)]12 days to consider this Agreement, and (3) she
has seven (7) days after signing this Agreement to revoke this Agreement.

 

5.         Notwithstanding the above, nothing in this Agreement prevents or
precludes the Executive from (a) challenging or seeking a determination of the
validity of this Agreement under the ADEA; or (b) filing an administrative
charge of discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.

 

6.         This release does not affect or impair the Executive’s rights with
respect to workman’s compensation or similar claims under applicable law or any
claims under medical, dental, disability, life or other insurance arising prior
to the date hereof.

 

7.         The Executive warrants that she has not made any assignment,
transfer, conveyance or alienation of any potential claim, cause of action, or
any right of any kind

 

12 To be determined by the Company in connection with the termination.

34



whatsoever, including but not limited to, potential claims and remedies for
discrimination, harassment, retaliation, or wrongful termination, and that no
other person or entity of any kind has had, or now has, any financial or other
interest in any of the demands, obligations, causes of action, debts,
liabilities, rights, contracts, damages, costs, expenses, losses or claims which
could have been asserted by the Executive against the Company or any other
Released Party.

 

8.         The Executive shall not make any disparaging remarks about any of
Sirius XM Holdings Inc. (“Holdings”), the Company, Liberty Media Corporation or
any of their directors, officers, agents or employees (collectively, the
“Nondisparagement Group”) and/or any of their respective practices or products;
provided that the Executive may provide truthful and accurate facts and opinions
about any member of the Nondisparagement Group where required to do so by law or
in proceedings to enforce or defend her rights under this Agreement or any other
written agreement between the Executive and a member of the Nondisparagement
Group and may respond to disparaging remarks about the Executive made by any
member of the Nondisparagement Group. The Company and Holdings shall not, and
they shall instruct their officers not to, make any disparaging remarks about
the Executive; provided that any member of the Nondisparagement Group may
provide truthful and accurate facts and opinions about the Executive where
required to do so by law and may respond to disparaging remarks made by the
Executive or the Executive’s agents or family members.

 

9.         The Company hereby represents and warrants that, except as previously
disclosed in writing to the Executive, it is not aware of any facts or
circumstances as of the date of this Agreement that would give rise to or serve
as a basis for any claim against the Executive in connection with the employment
and termination of employment of the Executive.

 

10.         The parties expressly agree that this Agreement shall not be
construed as an admission by any of the parties of any violation, liability or
wrongdoing, and shall not be admissible in any proceeding as evidence of or an
admission by any party of any violation or wrongdoing. The Company expressly
denies any violation of any federal, state, or local statute, ordinance, rule,
regulation, order, common law or other law in connection with the employment and
termination of employment of the Executive.

 

11.         In the event of a dispute concerning the enforcement of this
Agreement, the finder of fact shall have the discretion to award the prevailing
party reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder. All other
requests for relief or damages awards shall be governed by Sections 20(a) and
20(b) of the Employment Agreement.

 

12.         The parties declare and represent that no promise, inducement, or
agreement not expressed herein has been made to them.

 

13.         This Agreement in all respects shall be interpreted, enforced and
governed under the laws of the State of New York and any applicable federal laws
relating to the subject matter of this Agreement. The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the

35



parties. This Agreement shall be construed as if jointly prepared by the
Executive and the Company. Any uncertainty or ambiguity shall not be interpreted
against any one party.

 

14.         This Agreement, the Employment Agreement, [and list any outstanding
award agreements] between the Executive and the Company [or Sirius XM Holdings
Inc., as applicable,] contain the entire agreement of the parties as to the
subject matter hereof. No modification or waiver of any of the provisions of
this Agreement shall be valid and enforceable unless such modification or waiver
is in writing and signed by the party to be charged, and unless otherwise stated
therein, no such modification or waiver shall constitute a modification or
waiver of any other provision of this Agreement (whether or not similar) or
constitute a continuing waiver.

 

15.         The Executive and the Company represent that they have been afforded
a reasonable period of time within which to consider the terms of this Agreement
(including but not limited to the foregoing release), that they have read this
Agreement, and they are fully aware of its legal effects. The Executive and the
Company further represent and warrant that they enter into this Agreement
knowingly and voluntarily, without any mistake, duress, coercion or undue
influence, and that they have been provided the opportunity to review this
Agreement with counsel of their own choosing. In making this Agreement, each
party relies upon her or its own judgment, belief and knowledge, and has not
been influenced in any way by any representations or statements not set forth
herein regarding the contents hereof by the entities who are hereby released, or
by anyone representing them.

 

16.         This Agreement may be executed in counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile or pdf shall be as effective as delivery of an
originally executed counterpart. This Agreement shall be of no force or effect
until executed by all the signatories.

 

17.         The Executive warrants that she will return to the Company all
software, computers, computer-related equipment, keys and all materials
(including, without limitation, copies) obtained or created by the Executive in
the course of her employment with the Company on or before the Termination Date;
provided that the Executive will be able to keep her cell phones, personal
computers, personal contact list and the like so long as any Confidential
Information (as defined in the Employment Agreement) is removed from such items.

 

18.         Any existing obligations the Executive has with respect to
confidentiality, nonsolicitation of employees and third parties and
noncompetition under Sections 7 and 8 of the Employment Agreement shall remain
in full force and effect in accordance with their terms.

 

19.         Any disputes arising from or relating to this Agreement shall be
subject to arbitration pursuant to Section 20 of the Employment Agreement.

 

20.         Should any provision of this Agreement be declared or be determined
by a forum with competent jurisdiction to be illegal or invalid, the validity of
the remaining parts,

36



terms or provisions shall not be affected thereby and said illegal or invalid
part, term, or provision shall be deemed not to be a part of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.

 

  SIRIUS XM RADIO INC.       Dated:      By:  Exhibit D     Name:     Title:

          Dated:      Exhibit D   JENNIFER C. WITZ

37